                                                                                  ~--•--•-- n•,-~



                                UNITED STATES DISTRICT COURT                               FILED-
                              SOUTHERN DISTRICT OF CALIFORNI
                                                                                           OCT 2 5 2019
 UNITED STATES OF AMERJCA,
                                                              Case No. 19cr018

                                           Plaintiff,
                  vs.
     MICHELLE DE LA ROSA,                                     JUDGMENT OF DISMISSAL



                                        Defendant.


IT APPEARlNG that the defendant is now entitled to be discharged for the reason that

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense( s) as charged in the Indictment/Information:
      Ct 1- 21:952, 960 - Importation of Methamphetamine (Felony)




           /(J /-z__'S'
Dated: --~-+,~----,.~~---  )11
                                                          Hon. Kare S. Crawford
                                                        . United States Magistrate Judge
